As filed with the Securities and Exchange Commission on July 2, 2009 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 TALEO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 52-2190418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4140 Dublin Boulevard, Suite400 Dublin, California 94568 (925)452-3000 (Address including zip code, and telephone number, including area code, of principal executive offices) 2009 Equity Incentive Plan 2004 Stock Plan 2004 Employee Stock Purchase Plan (Full title of the plan) Michael P. Gregoire Chief Executive Officer and Chairman of the Board Taleo Corporation 4140 Dublin Boulevard, Suite400 Dublin, California 94568 (925)452-3000 (Name, address, and telephone number, including area code, of agent for service) Copy to: Mark A. Bertelsen, Esq. Wilson Sonsini Goodrich & Rosati Professional Corporation 650 Page Mill Road Palo Alto, CA 94304-1050 (650) 493-9300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer x Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Class A common stock, $0.00001 par value, to be issued under the: — 2009 Equity Incentive Plan 8,783,643 $18.36 $161,267,685.48 $8,998.74 — 2004 Stock Plan 933,731 $18.36 $17,143,301.16 $956.60 — 2004 Employee Stock Purchase Plan 622,487 $15.61(3) $9,717,022.07 $542.21 TOTAL: 10,339,861 $188,128,008.71 $10,497.55 (1)Pursuant to Rule 416(a) of the Securities Act of 1933, as amended, this Registration Statement shall also cover any additional shares of the Registrant’s Class A Common Stock that become issuable under the 2009 Equity Incentive Plan, 2004 Stock Plan or 2004 Employee Stock Purchase Planby reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of the Registrant’s outstanding shares of Class A Common Stock. (2)Estimated in accordance with Rules 457(h)(1) and 457(c) under the Securities Act of 1933. The proposed maximum offering price per share of $18.36 was computed by averaging the high and low prices of a share of Class A Common Stock as reported on the Nasdaq Global Market on June 30, 2009. (3)Estimated in accordance with Rule 457(h) solely for the purpose of calculating the registration fee on the basis of 85% of the offering price per share as computed in note two above.Pursuant to the 2004 Employee Stock Purchase Plan, the purchase price of a share of ClassA Common Stock shall be an amount equal to 85% of the fair market value of a share of ClassA Common Stock at the end of an offering period. TALEO CORPORATION REGISTRATION STATEMENT ON FORM S-8 PART I INFORMATION REQUIRED IN THE PROSPECTUS Item1. Plan Information. The documents containing the information specified in this Item 1 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”).In accordance with the rules and regulations of the Securities and Exchange Commission (the “Commission”) and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. Item2. Registration Information and Employee Plan Annual Information. The documents containing the information specified in this Item 2 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1) under the Securities Act.In accordance with the rules and regulations of the Commission and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 under the Securities Act. PART II INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. There are hereby incorporated by reference in this Registration Statement the following documents and information heretofore filed by Taleo Corporation (the “Registrant”) with the Commission: (1)The Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, filed with the Commission on April 30, 2009 pursuant to Section 13(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (2)The Registrant’s Quarterly Report for the quarter ended March 31, 2009, filed with the Commission on May 11, 2009 pursuant to Section 13(a) of the Exchange Act; (3)The Registrant’s Current Reports on Form 8-K filed with the Commission on January 20, 2009, February 18, 2009, March 3, 2009, March 23, 2009, April 3, 2009 and June 2, 2009, and Item 4.02 of the Current Report on Form 8-K filed with the Commission on February 23, 2009; and (4)The description of the Registrant’s Class A Common Stock contained in the Company’s
